November 26, 2013




                                    JUDGMENT

                     The Fourteenth Court of Appeals
  FLUTOBO, INC. D/B/A KELLER WILLIAMS REALTY NORTHEAST, Appellant

NO. 14-12-00104-CV                         V.

          SHAWN HOLLOWAY AND STEPHANIE HOLLOWAY, Appellees
                   ________________________________

         SHAWN HOLLOWAY AND STEPHANIE HOLLOWAY, Appellants

NO. 14-12-00170-CV                         V.

                              JUDY HOPKINS, Appellee
                         ________________________________

       Cause No. 14-12-00104-CV is an appeal from a judgment in favor of appellees
SHAWN HOLLOWAY AND STEPHANIE HOLLOWAY signed on November 18, 2011.
This cause was heard on the transcript of the record. In Cause No. 14-12-00104-CV, we
have inspected the record and conclude that the trial court erred in rendering judgment in
favor of appellees SHAWN HOLLOWAY AND STEPHANIE HOLLOWAY. In Cause
No. 14-12-00104-CV, we therefore order the judgment of the court below REVERSED
and RENDER judgment that appellees SHAWN HOLLOWAY AND STEPHANIE
HOLLOWAY take nothing by their claims against appellant FLUTOBO, INC. D/B/A
KELLER WILLIAMS REALTY NORTHEAST. We further order that all costs incurred
by reason of the appeal in Cause No. 14-12-00104-CV be paid by appellees SHAWN
HOLLOWAY AND STEPHANIE HOLLOWAY, jointly and severally. We further order
this decision certified below for observance.
       Cause No. 14-12-00170-CV is an appeal from an order in favor of appellee JUDY
HOPKINS signed on July 15, 2011, and made a final judgment on November 18, 2011.
This cause was heard on the transcript of the record. In Cause No. 14-12-00170-CV, we
have inspected the record and find no error in the judgment. In Cause No. 14-12-00170-
CV, we order the judgment of the court below AFFIRMED. We further order that all
costs incurred by reason of the appeal in Cause No. 14-12-00170-CV be paid by
appellants, SHAWN HOLLOWAY AND STEPHANIE HOLLOWAY, jointly and
severally. We further order this decision certified below for observance.